DETAILED ACTION
This office action is responsive to communication filed on May 24, 2022.
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
Applicant states, “The examiner has indicated Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Independent claims 1, 6, and 20 have been amended accordingly.” 
The Examiner respectfully disagrees that claim 1 is amended to be placed in condition for allowance.  Initially, none of claims 10-14 previously depended from claim 1.  Additionally, claim 1 is not amended to include all of the limitations of previous claim 10, such as “comparing the motion of the first actor and the motion of the second actor, and selecting an operation parameter of the camera based on the comparing of the motion of the first actor and the motion of the second actor”.  Furthermore, claim 1 is amended to remove limitations such as identifying and selecting an “actor of focus”.  These amendments significantly change the scope of claim 1, but not in a manner that places claim 1 in condition for allowance.  The rejections of claim 1 presented herein are necessitated by the amendment to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the actor of focus” in the second to last line thereof.  However, no “actor of focus” is previously recited in claim 1.  Therefore, it is unclear what this recitation is referring to.  As such, claim 1 is deemed indefinite by the Examiner.  
For prior art purposes, the Examiner will interpret “the actor of focus” recitation in claim 1 to instead simply read “the actor”.  Claim 1 may be amended in this manner in order to overcome this rejection.
Claim 3 is indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
Claim 6 recites (line 6 of page 3) “the first actor of focus”.  However, a “first actor of focus” is not previously recited in claim 6.  Therefore, it is unclear what this recitation is referring to.  As such, claim 6 is deemed indefinite by the Examiner.
For prior art purposes, the Examiner will interpret “the first actor of focus” to instead read simply “the actor of focus”.  Claim 6 may be amended to change “the first actor of focus” to instead simply recite “the first actor” or “the actor of focus” in order to overcome this rejection.
Claims 6-9 and 11-19 are indefinite as depending from claim 6 and not remedying the deficiencies of claim 6.
Claim 20 recites (line 4 of page 5) “the first actor of focus”.  However, a “first actor of focus” is not previously recited in claim 20.  Therefore, it is unclear what this recitation is referring to.  As such, claim 20 is deemed indefinite by the Examiner.
For prior art purposes, the Examiner will interpret “the first actor of focus” to instead read simply “the actor of focus”.  Claim 20 may be amended to change “the first actor of focus” to instead simply recite “the first actor” or “the actor of focus” in order to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0225410).

	Consider claim 1, Lee et al. teaches:
	A system (see figures 1 and 4A) comprising: 
	a plurality of processing units (external sensors 126.1, 126.2, 126.N, figure 1, 406, figure 4, paragraphs 0034, 0035 and 0104) associated with a plurality of actors participating in an activity (i.e. a plurality of users, paragraphs 0102 and 0118), wherein each respective actor of the actors having one or more sensors in communication with a respective processing unit among the plurality of processing units, the respective processing unit configured to process sensor data from the one or more sensors to identify a motion of the respective actor (The sensors (126, 406) measure (i.e. via one or more sensors), generate (i.e. process), store (i.e. process) and transmit (i.e. process) one or more motion sensor parameters, paragraphs 0036-0038, 0106 and 0109.  The sensor parameters identify a state of a respective actor.  Because the sensors (126, 406) perform both the measuring and the processing, the one or more sensors must be in communication with the respective processing unit.  Respective users have respective cameras and sensors, as detailed in paragraph 0118.);  
	a memory (memory unit, 112) storing instructions configured to:
	instruct an at least one microprocessor (CPU, 104, see paragraphs 0054 and 0055) to adjust an operation parameter of a camera (camera unit, 124, paragraph 0056), based on the data identifying the motions of the actors (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.); and
	instruct the at least one microprocessor (104) to identify an actor from the plurality of actors based on the motions of the actors (For instance, a runner in a race (i.e. actor) is identified from a plurality of actors based upon the actor’s sensor data exceeding a threshold sensor parameter value or matching a stored motion signature, as detailed in paragraphs 0118 and 0019.), wherein the actor is selected based at least in part on a prediction, based on the motions of the actors (The motion signature is a prediction that the user will be performing an activity worthy of a highlight video, paragraphs 0109 and 0110.), wherein the actor is selected based at least in part on performances of the plurality of actors measured using the sensors attached to the actors (i.e. based on an actor of the plurality of actors performing a movement associated with a motion signature, paragraphs 0119, 0109 and 0110.). 

	Consider claim 3, and as applied to claim 1 above, Lee et al. further teaches that the operation parameter is one of: a zoom level of the camera, and a direction of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

Allowable Subject Matter
Claims 6-9 and 11-20 would be allowable if amended to remedy the rejections thereof under 35 USC 112(b) in the manner suggested by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696